Citation Nr: 1747211	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, status post fractured right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to July 1992. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for a right ankle disability and assigned an initial 10 percent disability rating, effective October 22, 2009.  

At his request, the Veteran was scheduled for a Board videoconference hearing to be held in July 2016.  However, the Veteran failed to report for the hearing and neither furnished an explanation for his failure to report, nor requested a postponement or another hearing.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In January 2016, the Board remanded this matter for further evidentiary development.  

The Board notes that in clinical settings, the Veteran has expressed concerns that he is developing left knee symptoms as a result of his service-connected right ankle disability.  The Veteran is advised that effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should he wish to file a claim for additional disability, he should do so using the required form.  


FINDINGS OF FACT

The Veteran's service-connected left ankle degenerative joint disease is manifested by symptoms which produce no more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative joint disease, status post fractured right ankle, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Factual Background

Service treatment records indicate that the Veteran sustained a right ankle fracture dislocation in August 1991 after he fell down the stairs.  He underwent an open reduction and internal fixation of the right ankle fracture with placement of a syndesmosis screw without complication.  

In October 2009, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including residuals of a fractured right ankle.  

In connection with his claim, the Veteran was afforded a VA medical examination in July 2010.  The examiner noted a history of a right ankle fracture dislocation in 1991 with an open reduction and internal fixation.  He was on limited duty for 12 months then was able to return to full duty.  The Veteran reported that his current symptoms included chronic intermittent ankle pain when walking and standing for a prolonged period of time.  He described his mild flare-ups as mild and indicated that they occurred weekly, with the duration of 1 to 2 days, and were precipitated by walking.  He used Advil or Motrin as needed with a good response.  He used no assistive devices.  The Veteran's impression of the extent of the effect of flare-ups on loss of motion or other functional impairment was that it was mild.  He denied giving way, instability, weakness, locking, effusion, or other symptoms.  On examination, the Veteran's gait was normal and there was no evidence of abnormal weightbearing.  The examiner noted tenderness to the right middle malleolus.  There was no instability or tendon abnormality.  Range of motion was from zero to 20 degrees of dorsiflexion and zero to 45 plantar flexion on the left and from zero to 20 degrees of dorsiflexion and zero to 40 plantar flexion on the right.  On the right, there was objective evidence of pain with active motion throughout.  There was no additional limitation on motion after repetitive use.  X-ray studies showed a tiny enthesophytes in the tuberosity of the right calcaneus.  Otherwise, the study was unremarkable.  The diagnosis was degenerative joint disease, status post fractured right ankle.  The examiner indicated that the Veteran was currently employed as a full-time detective for the Sheriff's Department and had lost no time from work in the last year.  He indicated that the impact of the Veteran's right ankle disability on his employment were limitations on walking and running.  There was a mild to moderate effect on his activities of daily living, such as chores, exercise, sports.  There was no impact on activities such as driving, bathing, and dressing.  

In a June 2011 statement, the Veteran indicated that his right ankle disability threw off his gait and balance while walking.  

In support of his claim, the Veteran submitted a September 2011 private treatment record showing that he was seen for an ankle evaluation.  He reported aching, dull and chronic right ankle pain.  His symptoms included difficulty walking, swelling, stiffness, and impaired range of motion.  On examination, the Veteran exhibited a normal gait.  The examiner noted minimal limited range of motion, with mild diffuse anterior tenderness.  Strength and sensation was normal in the lower extremities.  There was a right surgical scar.  The examiner noted findings of mild degenerative changes of right ankle joint.  An ankle brace and physical therapy were recommended.  

In a December 2012 VA clinical record, the Veteran reported occasional right ankle pain if he stands or walks for a period of time.  The examiner noted right ankle range of motion intact, with no swelling.  He noted that the Veteran had been medically separated from service.

The Veteran underwent a VA medical examination in August 2015.  The examiner noted a history of a right ankle fracture with hardware placed operatively then removed shortly thereafter once stabilization was achieved.  The Veteran reported that his current symptoms were a dull ache, discomfort, and morning stiffness with a grinding sensation increasingly proportionate to activity levels.  The Veteran also reported intermittent swelling and occasional clicking and popping.  His treatments had included medication and physical therapy with an ongoing home exercise program as well as bracing.  He reported functional loss when his ankle fails with pivoting, and he falls if unable to catch himself.  The Veteran denied flare-ups of the ankle but indicated that aggravating factors included repetitive high impact activities, standing, and climbing stairs.
 
On examination, the Veteran exhibited zero to 10 degrees of dorsiflexion and zero to 30 degrees of plantar flexion.  After three repetitions, dorsiflexion was from 0 to 5 degrees and plantar flexion was from 0 to 25 degrees.  There was also pain with weightbearing.  The examiner, however, indicated that neither the loss of motion nor the pain resulted in or caused functional loss.  The Veteran exhibited normal muscle strength, and no muscle atrophy.  There was no ankylosis, instability, tendon abnormality, or angulation.  The examiner noted that the Veteran used a brace regularly.  Strength was normal with no atrophy.  The Veteran had a mild antalgic gait on the right with a noticeable tenderness with squeeze on the right versus left as well as a decrease in his step-off capability gait in comparison with plantar flexion of right due to stiffness.  The examiner indicated that the Veteran's surgical scar was not tender, painful or unstable and did not have a total area equal to or greater than 39 square inches.  Rather, the scar measured 9 centimeters by .5 centimeters.  X-ray studies showed advancing sclerosis of the interosseous membrane.  The examiner indicated that the left ankle disability affected his employment in that his ability to walk or stand for a prolonged period was impacted, as was his ability to climb.  

The Veteran underwent another VA medical examination in December 2015.  The Veteran reported flare-ups of right ankle symptoms, including pain while standing, walking or exercising.  The pain worsened the longer he had activity.  During flare-ups, he had difficulty doing work assignments that required walking or standing for more than 30 minutes.  The examiner noted that the examination was being performed during a flare-up.  The Veteran exhibited zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion, with no pain on motion.  The examiner noted anterior right ankle tenderness.  The examiner indicated that pain caused a limit in the Veteran's functional ability in that there was disturbance of locomotion and interference with standing.  There was no evidence of pain, weakness, fatigue, incoordination, lack of endurance, or functional loss after repetitive use.  The Veteran exhibited normal muscle strength, and no muscle atrophy.  There was no ankylosis or instability.  The examiner noted that the Veteran used a brace regularly.  There was an asymptomatic surgical scar measuring 7 by 1 centimeters.  

In December 2016, the Veteran underwent a VA medical examination.  He indicated that his right ankle had been the same for ten years.  The Veteran reported symptoms of a dull ache in the center of the ankle with long standing, biking or walking.  The Veteran stated that he takes Naproxen on an as needed basis.  The Veteran reported flare-ups of pain, usually in the morning after a lot of activity.  The Veteran described his functional loss as having to sit a lot due to severe pain.  Upon examination, the examiner confirmed the diagnosis of degenerative joint disease, status post fractured right ankle.  The Veteran exhibited zero to 15 degrees of dorsiflexion and zero to 35 degrees of plantar flexion.  The examiner noted pain on rest and non-movement, as well as weight bearing.  There was also swelling in the right medial ankle.  There was evidence of pain with weight bearing, and no evidence of crepitus.  There was no additional functional loss after repetitive testing.  The examiner indicated that he was unable to state whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or estimate additional loss of range of motion because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  There was no ankylosis, dislocation, instability, tendon abnormality, or angulation.  The examiner noted that the Veteran occasionally uses a brace for right ankle pain.  The examiner noted that the Veteran currently worked as a police officer and had lost one two weeks of work in the past year due to his right ankle disability.  The Veteran indicated that he had lost extra income because he was unable to work an extra job like security at another company because he couldn't stand or walk for long.  


Applicable Laws

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . .'"Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).

In the instant case, the Veteran's service-connected right ankle degenerative joint disease is rated under the Diagnostic Code pertaining to arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.
 
Limitation of motion of the ankle is evaluated under DC 5271.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.

Normal range of motion of the ankle is dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  8 C.F.R. § 4.71a, Plate II.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


Analysis

The Veteran seeks a higher rating for his service-connected right ankle disability.  He contends that the rating currently assigned does not reflect the severity of his disability.

Applying the facts in this case to the legal criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of a rating in excess of 10 percent. 

As a preliminary matter, the Board observes that VA medical examinations conducted since the award of service connection have shown that the Veteran's right ankle motion is not limited to the extent necessary to meet the criteria for a schedular rating in excess of 10 percent under Diagnostic Code 5271.  For example, at the July 2010 VA examination, the Veteran exhibited normal dorsiflexion (from zero to 20 degrees) and plantar flexion from zero to 40 degrees, five degrees short of normal plantar flexion.  In September 2011, a private examiner described the Veteran's loss of motion as "minimal."

At the August 2015 VA examination, the Veteran exhibited more restricted range of motion, from zero to 10 degrees of dorsiflexion and zero to 30 degrees of plantar flexion.  Although pain on motion was noted, there was no indication that it affected the ankle joint's normal working movements beyond the recorded range.  Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss); see also 38 C.F.R. § 4.40.  At the December 2015 VA examination, the Veteran exhibited normal ankle motion, from zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  Finally, at the December 2016 VA examination, the Veteran exhibited zero to 15 degrees of dorsiflexion and zero to 35 degrees of plantar flexion, with pain on motion.  38 C.F.R. § 4.71a, Plate II.  The Board finds that these findings do not more closely approximate marked limitation of motion in the right ankle, nor has any examiner, or the Veteran himself, ever characterized his loss of ankle motion as more than moderate.  

The Board has considered the evidence of record documenting functional loss.  For example, at the August 2015 examination, the Veteran exhibited a decrease in his step-off capability gait in comparison with plantar flexion of right due to stiffness.  The examiner, however, characterized this as a mild antalgic gait.  The Veteran has also described limitations in his ability to walk and stand for long periods without experiencing additional pain.  Examinations, however, have shown that the level of additional loss of motion or function after repeated use does not rise to the level of marked limitation of ankle motion.  Overall, the Board finds that additional symptoms such as pain, weakness, excess fatigability, incoordination and flare-ups has not been shown to produce additional functional loss or limitation of motion which more nearly approximates the criteria for marked limitation of motion.  The most probative evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent based on functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The Board has considered whether other diagnostic codes could warrant a higher rating at any point throughout the appeal period.  However, the Veteran did not manifest malunion of the os calcis or astragalus, nor consolidation of ankle and/or subastragalar or tarsal joint.  Therefore, the evidence of record does not support a basis for evaluating the service-connected right ankle disability as analogous to Diagnostic Codes 5283 or 5273.
 
In addition, because the Veteran's VA medical examinations have demonstrated that he retains range of motion of the right ankle at the levels described above, the Diagnostic Codes pertaining to ankylosis are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272.  The Veteran has not undergone an astragalectomy and, hence, the criteria of Diagnostic Code 5274 are not applicable.

The Board also notes that the record on appeal shows that the Veteran's service-connected right ankle disability includes a surgical scar.  The evidence, however, indicates that such scaring is asymptomatic and does not otherwise meet the criteria for a separate compensable rating.  The Veteran does not contend otherwise.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Thus, there is no basis for a separate compensable rating for scarring.

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but again, absent any indication or allegation that the Veteran is unemployable as a result of his service-connected right ankle disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim. 

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of an initial schedular rating in excess of 10 percent for the Veteran's service-connected right ankle disability.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD), status post fractured right ankle is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


